DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Takeji (CN 1727193 A).
With regard to claims 1 and 10, Takeji discloses a frame coupling structure [Fig. 7] comprising:
a main frame (11a) extending in a first direction (X);
a side frame (11) in a second direction (Z) that intersects with the first direction, the side frame being fixed to the main frame; and
a supported member (57) extending in the first direction and supported by the side frame as recited in claim 1, 
a guide member (57) extending in the first direction and supported by the side frame as recited in claim 10, 
a recording head (7) mounted on a carriage that moves along the guide member, the recording head being configured to perform recording on a recording medium (P) [sheet], wherein
the side frame includes a first frame portion extending in the second direction and a second frame portion extending from the first frame portion in the first direction, the second frame portion being in surface contact with the main frame, and

    PNG
    media_image1.png
    450
    607
    media_image1.png
    Greyscale

in plan view from the second direction,
an abutting portion (112) that abuts the main frame is provided at the first frame portion and
a fixing portion (112d) is provided at the second frame portion, the fixing portion being fixed to the main frame at a position where the second frame portion overlaps with the first frame portion [Fig. 8].

    PNG
    media_image2.png
    421
    630
    media_image2.png
    Greyscale

With regard to claim 2, wherein a plurality of the side frames are disposed at a predetermined interval in the first direction [Fig. 7]
With regard to claim 3, wherein the second frame portion includes a first extending portion extending from the first frame portion to one side along the first direction [Fig. 8], and a second extending portion extending from the first extending portion to another side along the first direction [Fig. 8].

    PNG
    media_image3.png
    421
    630
    media_image3.png
    Greyscale


With regard to claim 6, wherein a plurality of the second frame portions are provided at the first frame portion [Fig. 8].
With regard to claim 7, wherein at least one of the plurality of second frame portions extends along the first direction, from the first frame portion, toward a side different from a side toward which another second frame portion extends [Fig. 8].
With regard to claim 8, wherein a notch portion is provided in the first frame portion at a position facing the fixing portion.

    PNG
    media_image4.png
    380
    643
    media_image4.png
    Greyscale


Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeji (CN 1727193 A).
With regard to claim 5, Takejis' frame coupling structure discloses all the limitations of claim 1, but does not disclose wherein a plurality of the fixing portions are provided at the second frame portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the second frame portion with a plurality of fixing portions, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeji (CN 1727193 A) as applied to claim 1 above, and further in view of Sawata (US 2012/0229567).
With regard to claim 9, Takeji disclose all the limitations of claim 1 but does not explicitly disclose wherein the second frame portion is formed by a bending process.
However, Sawata teaches a frame portion (71) formed by a bending process [bending plate into a U shape at a side view; Para. 0061].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the second frame portion by a bending process in order to ensure the strength required for the fixing portion.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is objected to because the prior art does not teach or make obvious a second frame portion extending in a first direction from between a plurality of  abutting portions provided at a first frame portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853